DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 03 July 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-10 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 July 2019 and 22 June 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al (US 2018/0272535 A1, hereinafter Ogawa).
Regarding claim 1, Ogawa discloses a commodity take-out apparatus configured to move a take-out target commodity (Figure 1, object(s) P; at least as in 
a camera (Figure 1, camera 21) that captures an image of an image-capturing area including the take-out target commodity and acquires an image of the take-out target commodity (Figures 1, 9 & 10; at least as in paragraphs 0066, 0069, 0125-0128 and 0133-0137, specifically as shown in at least Figure 1); 
an arm (Figure 1, manipulator 20) including a distal end portion that is three-dimensionally movable between the commodity arrangement position and the destination position (Figures 1, 3A-5B & 7A-10; at least as in paragraphs 0068, 0093, 0100, 0110-0115 and 0125-0128, specifically as shown in at least Figure 1); 
a holding mechanism (Figure 1, hand 200) which is provided to the distal end portion of the arm and includes a holding member (Figures 3A-5B & 7A-7B, finger(s) 200b) that holds the take-out target commodity from both side surfaces (Figures 1, 3A-5B & 7A-10; at least as in paragraphs 0068, 0093, 0100 and 0110-0115, at least as shown in Figures 7A-7E); and 
a controller (Figures 1 & 2, controller 100; at least as in paragraphs 0064 and 0071-0072) that 
determines a reference position in the take-out target commodity on a basis of the image acquired by the camera (Figures 9 & 10; at least as in paragraphs 0124-0128 and 0131-0138), 

operates the arm and the holding mechanism to thereby move the holding member of the holding mechanism on both lateral sides of the take-out target commodity on a basis of the determined positions of the both side surfaces of the take-out target commodity and cause the holding member to hold the take-out target commodity (Figures 9 & 10; at least as in paragraphs 0124-0128 and 0131-0138).
Regarding claim 2, Ogawa further discloses wherein the holding mechanism includes a pair of sandwiching members as the holding member, and is operated by the controller to insert the pair of sandwiching members on the both lateral sides of the take-out target commodity and sandwich the take-out target commodity with the pair of sandwiching members (Figures 7A-7E & 16; at least as in paragraphs 0110-0115 and 0169-0172).
Regarding claim 6, Ogawa further discloses wherein the camera is mounted on the holding mechanism, and the holding member and the camera are three-dimensionally movable due to movement of the distal end portion of the arm (Figures 1, 9 & 10; at least as in paragraphs 0066, 0069, 0125-0128 and 0133-0137, specifically as shown in at least Figure 1).
Regarding claim 7, Ogawa further discloses the apparatus further comprising a user interface (user interface, not shown, but at least as disclosed in paragraphs 0067, 
Regarding claim 8, Ogawa further discloses the apparatus further comprising a management database for managing a plurality of commodities to be arranged at the commodity arrangement position, wherein the management database stores information regarding a movement route for moving the arm for each of the plurality of commodities, and the controller determines the movement route by referencing the management database on a basis of the information regarding the take-out target commodity which is input via the user interface, and operates the arm on a basis of the determined movement route (Figures 2, 19A & 22A-23; at least as in paragraphs 0063, 0089, 0199-0209 and 0251-0253).
Regarding claim 9, Ogawa further discloses wherein the management database stores a size of a commodity for each of the plurality of commodities, and the controller determines a size of the take-out target commodity by referencing the management database on a basis of the information regarding the take-out target commodity which is input via the user interface, and determines positions of the both side surfaces of the take-out target commodity on a basis of the determined size of the take-out target commodity (Figures 2, 19A & 22A-23; at least as in paragraphs 0063, 0089, 0199-0209 and 0251-0253).

Allowable Subject Matter
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664